Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at paragraph [0027] line 5 “ribs 28” have been changed to –ribs 38—since the second support ribs are being referenced and not the pointed top.
In the specification at paragraph [0029] line 3 “ribs 32” have been changed to –ribs 38—since the second support ribs are being referenced and not the first support ribs.
The dependency of claim 15 has been changed from claim 1 to claim 10 since the subject matter of claim 15 has already been stated in claim 8 which depends from claim 1.
The dependency of claim 17 has been changed from claim 1 to claim 16 since the subject matter of claim 17 has already been stated in claim 2 which depends from claim 1 and claim 11 which depends from claim 10.

The dependency of claim 19 has been changed from claim 1 to claim 16 since the subject matter of claim 19 has already been stated in claim 8 which depends from claim 1 and claim 15 which depends from claim 10.
The dependency of claim 20 has been changed from claim 1 to claim 16 since the subject matter of claim 20 has already been stated in claim 9 which depends from claim 1.
Drawings
The following changes to the drawings have been approved by the examiner: 
The specification at paragraph [0024] line 5 states that “The main body portion 12 comprises a flush side 13”, however, there is no 13 labeled in the figures.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-9 is not disclosed or taught by the prior art with the engaging portion further comprising a triangular cut-out tab configured to extend away from the main body portion and engaging portion when folded together; the main body portion having a window aligned with the triangular cut-out tab; the facing side having at least one cradle extending therefrom, the at least one cradle configured to removably hold the measuring tape therein; the facing side further comprising at least one resilient clip extending therefrom; the main body portion further comprising at least one engaging panel for engaging the at least one resilient clip along with the remaining limitations of the claims.
The device as claimed in claims 10-15 is not disclosed or taught by the prior art with the main body portion comprising a window with a pointed top, a first leg having a first engaging panel and a second leg having a second engaging panel; the engaging portion having a first triangular window, the first triangular window pointed to align with the pointed top; the facing side comprising a cradle for holding the measuring tape; the facing side further comprising a first resilient clip for engaging the first engaging panel, and a second resilient clip for engaging the second engaging panel along with the remaining limitations of the claims.
The device as claimed in claims 16-20 is not disclosed or taught by the prior art with the main body portion comprising a window having an indicator, and a leg having an engaging panel; the engaging portion having a triangular cut-out tab aligned with the indicator in the window in the main body portion; the engaging portion comprising a cradle for holding the measuring tape; the engaging portion further comprising a resilient clip for engaging the engaging panel along with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855